Title: To Benjamin Franklin from John Holker, 23 November 1781
From: Holker, John
To: Franklin, Benjamin


Paris le 23. 9bre. 1781.
M. Holker présente bien ses respects à S.E. Monsieur franckelin et le remercie de l’invitation qu’il lui fait d’aller diner dimanche prochain chez lui, attendu qu’il part demain pour Sens et n’en Sera de retour que dans le courant de la Semaine prochaine.
 
Addressed: A Son Excellence / S.E. Le Docteur / franckelin en Son / hôtel / à Passy
Notation: Mr. Holker Nov. 23. 1781
